DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 24 March 2021 has been entered.  Claims 1 – 4 and 6 – 15 remain pending in the application.  Claim 15 was previously withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Batra (US 2011/0311792 A1) in view of Ramsey (US 5,789,029 A) and Malakoff (US 2009/0192270 A1), as evidenced by Lee (US 2017/0326853 A1).
	Regarding claim 1, Batra discloses a multilayer film (“single-sided stretch cling film”: e.g. ¶¶ [0004] – [0086]) comprising a cling layer (“cling layer”, “cling layer (A)”: e.g. ¶¶ [0005] – [0007], [0013] – [0044], [0060] – [0070]) and a release layer (“release layer”, “release layer (B)”: e.g. ¶¶ [0005] – [0007], ¶¶ [0005] – [0007], [0013], [0015] – [0038], [0061], [0062], [0065], [0067] – [0069] having a density in the range of 0.85 to 0.888 grams/cm3 (e.g. ¶¶ [0034], [0038] provide two ranges which collectively provide this range) and a melt index, I2, in the range of, e.g., 0.1 to 10 grams/10 minutes (e.g. ¶ [0035]); and a polyethylene polymer, e.g., ultra-low density polyethylene, wherein the polyethylene polymer has a density of 0.904 grams/cm3, a melt index, I2, of 4.4 grams/10 minutes, and a purge fraction of 28 percent (“ethylene-based polymer”, as exemplified by commercially available polymers of the tradename ATTANE, e.g. ATTANE 4404: e.g. ¶¶ [0005] – [0007], [0013], [0039] – [0044], [0086]); and the release layer comprises a polyethylene composition which comprises the reaction product of ethylene and, optionally, one or more alpha olefin comonomers, wherein the polyethylene composition is characterized by, e.g., a density greater than 0.91 g/cc (“linear low density polyethylene (LLDPE)”: e.g. ¶¶ [0039] – [0043], [0045] – [0048], [0052], [0053], [0064], [0066]).
	ATTANE 4404 is described as an ultra-low density polyethylene with the properties noted above in Table 1 of Lee.  The fact that Batra identifies ATTANE 4404 as a suitable polyethylene, and in particular a suitable ATTANE polymer, for the polyethylene polymer in the cling layer in Batra’s Examples implies its general inclusion for the broader disclosure.  Alternatively, the suitability for Batra’s purposes would also motivate its inclusion, and therefore make it obvious to use.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP § 2144.07.  
	The density Batra discloses for the ethylene/alpha-olefin elastomer overlaps the claimed range while the I2 melt index therefor lies within the claimed range.  The density, I2 melt index, and purge fraction of the polyethylene polymer (i.e. ATTANE 4404) all lie within the claimed range.  The density of the polyethylene composition overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Although Batra is not specific as to (I) the polyethylene composition of the release layer being characterized by having a melt index, I2, of from 0.1 to 2.0 g/10 min, a composition distribution breadth index, CDBI, of less than 60%, a density of from 0.910 to 0.930 g/cc, a melt flow ratio, I10/I2 from 6.0 to 7.6, a molecular weight distribution, Mw/Mn, of 2.5 to 4.0, and a z average molecular weight, Mz (g/mol), of from 300,00 to 425,000 g/mol and (II) the release layer further comprising from 20 to 80 wt%, by weight of the release layer, a low density polyethylene having a density in the range of 0.915 to 0.935 g/cm3 and a melt index in the range of 0.5 to 30 grams/10 minutes, these features would have been obvious in view of Ramsey and Malakoff.
	Ramsey discloses a multilayer film (“multilayer film” with “substantial cling properties on one side”) comprising a cling layer and a release layer, wherein the cling layer comprises at least one ethylene-based composition having a density no more than about 0.90 g/cc and a melt index of, e.g., 0.4 to 20 grams/10 minutes (“reverse layer” with more cling than an “obverse layer”), and wherein the release layer comprises a polyethylene composition which comprises the reaction product of ethylene and, optionally, one or more alpha olefin comonomers, wherein the polyethylene composition is characterized by a CDBI of greater than 30%, a density of 0.916 to 0.929 g/cc, a melt flow ratio, I10/I2 of at least 5.63, and a molecular weight distribution, Mw/Mn, of at least 1.0, wherein the release layer further comprises a low density polyethylene having a density greater than 0.90 g/cc (the aforesaid “obverse layer”, which comprises “homogenously branched linear low density polyethylene (LLDPE)”, where the term “homogeneously branched” defines a CDBI in the cited range) (e.g. Col. 3, l. 11, to Col. 10, l. 27).  Ramsey notes a multilayer film is a stretch cling film, wherein the combination of features for the cling and 
	Ramsey states I2 melt indices for the layers of the multilayer film range from about 0.4 to about 20 g/10 min (e.g. Col. 4, ll. 58 – 64; Col. 9, ll. 20 – 24).  While not a specific enumeration for the polyethylene composition of the release layer, one of ordinary skill in the art would have appreciated a polyethylene composition with an I2 melt index in this range would facilitate providing a release layer having a similar I2 melt index.
	Malakoff discloses a blend of (I) a polyethylene composition which comprises the reaction product of ethylene and, optionally, one or more alpha olefin comonomers (LLDPE and its associated properties: e.g. ¶¶ [0006] – [0008], [0012] – [0043], [0089] – [0090], [0102] – [0140]), wherein the polyethylene composition is characterized by having 
	a melt index, I2, of from 0.1 to 30 g/10 min (e.g. ¶¶ [0007], [0021], [0089], [0090], [0105], [0124]), 
	a composition distribution breadth index, CDBI, of less than 50% (e.g. ¶¶ [0025] – [0028]), 
	a density of from 0.900 to 0.955 g/cc (e.g. ¶¶ [0007], [0020]), 
	a melt flow ratio, I10/I2, of from 6.0 to 7.6; 
	a molecular weight distribution, Mw/Mn, of from 2.0 to 4.5 (e.g. ¶¶ [0007], [0034], [0062]), and 
	a z average molecular weight, Mz (g/mol), of from 22,500 to 875,000 g/mol, e.g. 180,000 to 312,000 g/mol (per Mw of 15,000 to 250,000 g/mol and Mz/Mw ratio of 1.5 to 3.5, e.g. Mw of 90,000 to 130,000 g/mol and Mz/Mw ratio of 2.0 to 2.4: e.g. ¶¶ [0033], [0034]), and 
	(II) 0.5 to 50 wt%, by weight of the blend, a low density polyethylene having a density in the range of 0.915 to 0.935 grams/cm3 and a melt index in the range of 0.2 to 10 grams/10 minutes (LDPE and its associated features: e.g. ¶¶ [0044] – [0050], [0059], [0111], [0130]).
	Malakoff states the above blend is useable in cling films (e.g. ¶ [0074]) and provides films which have a favorable combination of physical attributes including dart drop, MD tear properties, and clarity, particularly in comparison to prior films typically comprised of LLDPE and LDPE (e.g. ¶¶ [0003] – [0006], [0008], [0012]).  Similar properties are generally required of cling films, including those Batra discloses (e.g. ¶¶ [0002], [0003], [0044]) as well as those Ramsey discloses (e.g. Col. 1, ll. 34 – 38).  It is therefore understood that the properties of a polyethylene composition and a low density polyethylene are 
	Therefore, it would have been obvious to modify Batra’s release layer such that the polyethylene composition thereof is characterized by an I2 melt index of 0.4 to 20 g/10 min, a CDBI of greater than 30% and less than 50%, a density of 0.916 to 0.929 g/cc, a melt index ratio, I10/I2, of at least 1.0, and a z average molecular weight, Mz (g/mol) of 22,500 to 875,000 g/mol, e.g. 180,000 to 312 g/mol, and such that the release layer further comprises 0.5 to 50 wt%, by weight of the release layer, of a low density polyethylene having a density in the range of 0.915 to 0.935 g/cm3 and a melt index in the range of 0.2 to 10 grams/10 minutes as Ramsey and Malakoff suggest, the motivation being to improve cleanup and maintenance of processing equipment used in manufacture of the multilayer film as well as to improve, or at least ensure, desirable dart drop, MD tear properties, and clarity in the multilayer film.
	Regarding claim 3, although Batra does not specifically state the release layer comprises from 20 wt.% to 80 wt.% of the polyethylene composition, Batra notes various additives may be provided.  For instance, Batra discloses anti-blocks and/or slip additives may be added to improve release properties of the release layer but should not be in excessive amounts in order to prevent adverse effects on the cling of the cling layer to the release layer (e.g. ¶ [0056]).  Batra further discloses various other polymers may be blended with the LLDPE for the release layer described in the 35 U.S.C. 103 rejection of claim 1 (e.g. ¶¶ [0047], [0048]).  Given Batra’s overall function of the release layer is to have little, if any, cling (e.g. ¶ [0014]), it would have followed the amount of the polyethylene composition in the release layer would need to be sufficiently high to ensure such lack of cling is provided.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the release layer such that it comprises from 20 wt.% to 80 wt.% of the polyethylene composition, the motivation being to provide the appropriately low level of cling Batra suggests for the release layer without compromising the cling properties of the cling layer to the release layer.
	Regarding claim 7, in addition to the limitations of claim 1, Batra discloses the cling layer comprises from 5 wt.% to 40 wt.% of the ethylene/alpha-olefin elastomer (e.g. ¶¶ [0005], [0006], [0013], [0061], [0067], [0068] provide various ranges encompassing the identified range).
	The amount of the ethylene/alpha-olefin elastomer Batra discloses overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 8, in addition to the limitations of claim 1, Batra discloses the film further comprises a core layer positioned between the cling layer and the release layer (“core layer”, “core layer (C)”: e.g. ¶¶ [0005] – [0007], [0013], [0016], [0045] – [0048], [0052], [0060], [0061], [0065], [0066]).  
	Regarding claim 9, in addition to the limitations of claim 1, Batra discloses the cling layer has a thickness that is from 5 – 20 percent of the overall thickness of the film (e.g. ¶ [0060]).
	The percentage of the overall thickness for the cling layer as Batra discloses lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 10, in addition to the limitations of claim 1, Batra discloses the release layer has a thickness that is from 5 – 20 percent of the overall thickness of the film (e.g. ¶ [0060]).
	The percentage of the overall thickness for the release layer as Batra discloses lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
Regarding claim 11, although Batra is not specific as to the film exhibiting a cling force according to the equation                         
                            C
                            l
                            i
                            n
                            g
                             
                            F
                            o
                            r
                            c
                            e
                             
                            (
                            g
                            )
                             
                            =
                             
                            (
                            0.97
                             
                            x
                             
                            w
                            t
                            .
                             
                            %
                             
                            o
                            f
                             
                            P
                            o
                            l
                            y
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            C
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                             
                            i
                            n
                             
                            t
                            h
                            e
                             
                            R
                            e
                            l
                            e
                            a
                            s
                            e
                             
                            L
                            a
                            y
                            e
                            r
                            )
                             
                            +
                             
                            204
                        
                    , the multilayer film Batra describes as noted in the 35 U.S.C. 103 rejection of claim 1 overlaps the structures and compositions of the claimed multilayer film.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Accordingly, for those embodiments where there is overlap, an expectation of a cling force according to the above equation would have been expected.  Therefore, a prima facie case of obviousness has been established regarding claim 11.
	While the examiner acknowledges Batra discloses a cling force of 20 g to 100 g (e.g. ¶¶ [0005], [0013]), which at first glance may appear to teach away from the claimed invention, the examiner notes cling force in the instant specification, in an embodiment, is measured by stretching the disclosed multilayer film to 200% stretch at 8 lbs. of force for 6 wraps (e.g. p. 28, ll. 20 – 24).
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  Therefore, while not necessarily limited to the particular measuring conditions outlined above, it is understood that the limitations of claim 11 encompass the disclosed measuring parameters of the cling force.
	In contrast to the exemplary parameters of the instant specification noted above, Batra’s measuring conditions for cling force are 250% stretch and 10 lbs. of force for 6 wraps (e.g. ¶¶ [0013], [0081]).  Accordingly, Batra’s cling force is measured at conditions where it would have been expected the cling force is lower than if the cling force were to be measured at the conditions for the instant specification.  This expectation would have been had in view of Ramsey’s Col. 1, ll. 26 – 38, which suggest at least some of the cling force is lost while the film is stretched, as can be observed by Ramsey’s point to maintain integrity of a unitized load which has been stretched wrapped.  Therefore, for .
	Claims 2, 6, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Batra, Ramsey, and Malakoff (as evidenced by Lee) as applied to claim 1 above, and further in view of Desjardins (US 2014/0080970 A1).
	Regarding claim 2, although Batra is not specific as to the polyethylene composition of the release layer being formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization, this feature would have been obvious in view of Desjardins.
	In an embodiment, Batra discloses the polyethylene composition of the release layer comprises LLDPE (e.g. ¶¶ [0039] – [0046], [0048]).
	Desjardins notes LLDPE has a tendency to be difficult to process and discloses polyethylene compositions formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization in order to overcome this tendency while also providing enhanced catalyst efficiency and uniformity in the finished product of the polyethylene composition, said polyethylene compositions suitably being LLDPE with, e.g., a density in the range of 0.915 to 0.925 g/cc and which are suitable for stretch films and cling films (e.g. ¶¶ [0007] – [0047]).
	The fact Batra’s multilayer film contains a cling layer implies the multilayer film is a cling film.  Moreover, Batra discloses the multilayer film is a stretch cling film (e.g. ¶¶ [0004] – [0014]).  Furthermore, Batra discloses the polyethylene composition may be made via solution polymerization (e.g. ¶ [0041]).  Furthermore, Batra’s density range for the polyethylene composition encompasses the exemplary range Desjardins discloses.  While Desjardins does not specifically state that the polyethylene composition is used in a release layer, it is noted Batra discloses an “ethylene-based polymer” which may have use in other embodiments of a cling layer may be appropriately used in the release layer of the multilayer film (e.g. ¶ [0046]).  Accordingly, Desjardins’ polyethylene composition would have been a reasonable one to consider for modifying Batra’s release layer.
	Therefore, it would have been obvious to modify Batra’s multilayer film such that the polyethylene composition of the release layer is one formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization as Desjardins describes, the motivation being to 
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  The claim requirement of the polyethylene composition of the release layer being formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization identifies claim 2 as a product-by-process claim.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since the process Desjardins discloses for the polyethylene composition is the same as that claimed, a prima facie case of obviousness has been established regarding the implied product of the claimed process.	
	Regarding claim 6, although Batra is not specific as to the polyethylene composition of the release layer is characterized by a melt flow ratio, I10/I2, from 6.5 to 7.6, this feature would have been obvious in view of Desjardins.
	In an embodiment, Batra discloses the polyethylene composition of the release layer comprises LLDPE (e.g. ¶¶ [0039] – [0046], [0048]).
	Desjardins notes LLDPE has a tendency to be difficult to process and discloses polyethylene compositions formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization in order to overcome this tendency while also providing enhanced catalyst efficiency and uniformity in the finished product of the polyethylene composition, said polyethylene compositions suitably being LLDPE with, e.g., a density in the range of 0.915 to 0.925 g/cc and a melt flow ratio I10/I2 of, e.g., 6 to 12 and which are suitable for stretch films and cling films (e.g. ¶¶ [0007] – [0047]).

	Therefore, it would have been obvious to modify Batra’s multilayer film such that the polyethylene composition of the release layer is the polyethylene composition having a melt flow ratio I10/I2 of 6 to 12 as Desjardins describes, the motivation being to improve the processability of the multilayer film, the efficiency of manufacture, and to provide the multilayer film with more uniform properties in at least the release layer.
	The melt flow ratio I10/I2 Desjardins discloses for the polyethylene composition used to modify Batra’s release layer encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	However, Desjardins also notes any and all values within the range of 6 to 12 may be used (e.g. ¶ [0035]), implying the range of 6.5 to 7.6 is an implicit disclosure in Desjardins’ polyethylene composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 12, although Batra is not specific as to the polyethylene composition (of the release layer) having a metal catalyst residual of greater than or equal to 1 parts by combined weight of at least three metal residues per one million parts of polyethylene polymer, wherein the at least three metal residues are selected from the group consisting of titanium, zirconium, hafnium, vanadium, niobium, 
	In an embodiment, Batra discloses the polyethylene composition of the release layer comprises LLDPE (e.g. ¶¶ [0039] – [0046], [0048]).
	Desjardins notes LLDPE has a tendency to be difficult to process and discloses polyethylene compositions formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization in order to overcome this tendency while also providing enhanced catalyst efficiency and uniformity in the finished product of the polyethylene composition, said polyethylene compositions suitably being LLDPE with, e.g., a density in the range of 0.915 to 0.925 g/cc, having a metal catalyst residual of greater than or equal to 1 parts by combined weight of at least three metal residues per one million parts of polyethylene polymer, wherein the at least three metal residues are selected from the group consisting of titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, and combinations thereof, and wherein each of the at least three metal residues is present at greater than or equal to 0.4 ppm, and which are suitable for stretch films and cling films (e.g. ¶¶ [0007] – [0047]).
	The fact Batra’s multilayer film contains a cling layer implies the multilayer film is a cling film.  Moreover, Batra discloses the multilayer film is a stretch cling film (e.g. ¶¶ [0004] – [0014]).  Furthermore, Batra discloses the polyethylene composition may be made via solution polymerization (e.g. ¶ [0041]).  Furthermore, Batra’s density range for the polyethylene composition encompasses the exemplary range Desjardins discloses.  While Desjardins does not specifically state that the polyethylene composition is used in a release layer, it is noted Batra discloses an “ethylene-based polymer” which may have use in other embodiments of a cling layer may be appropriately used in the release layer of the multilayer film (e.g. ¶ [0046]).  Accordingly, Desjardins’ polyethylene composition would have been a reasonable one to consider for modifying Batra’s release layer.
	Therefore, it would have been obvious to modify Batra’s multilayer film such that the polyethylene composition of the release layer is the polyethylene composition having a metal catalyst residual of greater than or equal to 1 parts by combined weight of at least three metal residues per one million parts 
	The combined weight range of the at least three metal residues Desjardin discloses, as well as the range for the three metal residues on an individual basis, match or lie within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 13, although Batra is not specific as to the polyethylene composition has at least 0.75 ppm of vanadium, this feature would have been obvious in view of Desjardins.
	In an embodiment, Batra discloses the polyethylene composition of the release layer comprises LLDPE (e.g. ¶¶ [0039] – [0046], [0048]).
	Desjardins notes LLDPE has a tendency to be difficult to process and discloses polyethylene compositions formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization in order to overcome this tendency while also providing enhanced catalyst efficiency and uniformity in the finished product of the polyethylene composition, said polyethylene compositions suitably being LLDPE with, e.g., a density in the range of 0.915 to 0.925 g/cc, having at least 0.4 ppm, e.g. 0.4 to 5 ppm, of vanadium, and which are suitable for stretch films and cling films (e.g. ¶¶ [0007] – [0047]).
	The fact Batra’s multilayer film contains a cling layer implies the multilayer film is a cling film.  Moreover, Batra discloses the multilayer film is a stretch cling film (e.g. ¶¶ [0004] – [0014]).  Furthermore, Batra discloses the polyethylene composition may be made via solution polymerization (e.g. ¶ [0041]).  Furthermore, Batra’s density range for the polyethylene composition encompasses the exemplary range Desjardins discloses.  While Desjardins does not specifically state that the polyethylene composition is used in a release layer, it is noted Batra discloses an “ethylene-based polymer” which may have use in 
	Therefore, it would have been obvious to modify Batra’s multilayer film such that the polyethylene composition of the release layer is the polyethylene composition having at least 0.4 ppm, e.g. 0.4 to 5 ppm, of vanadium as Desjardins describes, the motivation being to improve the processability of the multilayer film, the efficiency of manufacture, and to provide the multilayer film with more uniform properties in at least the release layer.
	The broad range of the amount of vanadium encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Furthermore, the narrow range of the amount of vanadium overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 14, although Batra is not specific as to the polyethylene composition has at least 0.3 ppm of zirconium, this feature would have been obvious in view of Desjardins.
	In an embodiment, Batra discloses the polyethylene composition of the release layer comprises LLDPE (e.g. ¶¶ [0039] – [0046], [0048]).
	Desjardins notes LLDPE has a tendency to be difficult to process and discloses polyethylene compositions formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization in order to overcome this tendency while also providing enhanced catalyst efficiency and uniformity in the finished product of the polyethylene composition, said polyethylene compositions suitably being LLDPE with, e.g., a density in the range of 0.915 to 0.925 g/cc, having at least 0.4 ppm of zirconium, and which are suitable for stretch films and cling films (e.g. ¶¶ [0007] – [0047]).

	Therefore, it would have been obvious to modify Batra’s multilayer film such that the polyethylene composition of the release layer is the polyethylene composition having at least 0.3 ppm of zirconium as Desjardins describes, the motivation being to improve the processability of the multilayer film, the efficiency of manufacture, and to provide the multilayer film with more uniform properties in at least the release layer.
	The range of the amount of zirconium lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Response to Arguments
Applicant’s arguments, see pp. 5 – 7, filed 24 March 2021, with respect to the rejections of claims 1 – 4 and 6 – 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batra, Ramsey, and Malakoff.
	Applicant asserts the examiner’s combination of Batra and Ramsey does not address a release layer having the combination of a polyethylene composition and a low density polyethylene as recited in amended claim 1.  The examiner cites Malakoff as a new secondary reference to address Applicant’s perceived deficiencies of Batra and Ramsey.  Accordingly, a new grounds of rejection for claim 1 is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783